DETAILED ACTION
This communication is a non-final office action on the merits on patent application 16/9116, 385, attorney docket SP19-297. Application 16916385, filed 06/30/2020, claims priority from Provisional Application 62868997, filed 06/30/2019; Provisional Application 62881359, filed 07/31/2019; and from Provisional Application 62893865, filed 08/30/2019; and is assigned to Corning Incorporated. The present application was filed on or after March 16, 2013 and is being examined under the first inventor to file provisions of the AIA . Claims 1-24 are pending and are considered below. Note that examiner will use numbers in parentheses to indicate numbered elements in prior art figures, and brackets to point to paragraph numbers where quoted material or specific teachings can be found. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: the specification has a typographical error at paragraphs [0010 and 0026], where the limitation “even 0.05” which examiner believes should be “even 0.005”  
Appropriate correction is required.

Claim Objections
Claim 4 is objected to because of the following informalities: the word “wafer” is misspelled “wager”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 7, 8 and 9 and dependent claim 10 and claim 11 and its dependends are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
The terms “effective CTE” and “ideal CTE” in claim 7 and 8 are relative terms, which renders the claim indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The terms “effective CTE” and “ideal CTE” in claims 7 and 8 lack antecedent in the claims.
The term “first fan out” in claim 9 lack antecedent in the claims.
Claim 10 has multiple improper antecedents terms “a core layer,” “a first clad layer” etc.
Claim 10 recites, “where P is 0.1, 0.05, 0.02, 0.01, or even 0.05.”  It appears 0.05 is claimed two times.
Claims 1 and  11 and their dependents are rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential structural cooperative relationships of elements, 
Claims 10 and 11 recite an “effective coefficient of thermal expansion”, which is indefinite because the term is not defined in the specification. 
Claims 10 and 11 recite, “selecting a desired effective coefficient of thermal expansion” [within a range].  It is not clear how this step is performed, because the term “desired” and “effective coefficient of thermal expansion” are indefinite. 

Allowable Subject Matter
Claims 1-24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The prior art does not teach or make obvious the method which includes thinning the cladding layer of the claimed laminated glass substrate after attaching the fan-out layers and IC device onto the glass as recited in claims 1 and 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660. The examiner can normally be reached M-Th and every other Friday 7:30-5:30 Central time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A BODNAR/Examiner, Art Unit 2893